Exhibit 10.1

STOCKHOLDERS VOTING AGREEMENT, dated as of March 6, 2006 (this “Agreement”), by
and between Shurgard Storage Centers, Inc. (the “Company”) and the parties
listed on Schedule A attached hereto (the “Stockholders”).

WHEREAS, the Company, Public Storage, Inc., a California corporation (“Parent”),
and Askl Sub LLC, a Delaware limited liability corporation and a direct or
indirect subsidiary of Parent (“Merger Sub”), propose to enter into an Agreement
and Plan of Merger dated as of the date of this Agreement (as the same may be
amended or supplemented, the “Merger Agreement”; terms used but not defined
herein shall have the meanings set forth in the Merger Agreement) providing for
the merger of the Company with and into Merger Sub (the “Merger”) upon the terms
and subject to the conditions set forth in the Merger Agreement;

WHEREAS, each Stockholder owns (of record and beneficially) the number of shares
of Parent Common Stock, par value $0.10 per share, set forth opposite such
Stockholder’s name on Schedule A hereto (such shares of Parent Common Stock
being referred to herein as the “Original Shares”; the Original Shares, together
with any other shares of Parent Common Stock, other capital stock of Parent or
other voting securities of Parent beneficially owned as of the date hereof as
reflected in Schedule A or acquired (of record or beneficially) by such
Stockholder after the date of this Agreement and during the term of this
Agreement (including through the exercise of any warrants, stock options or
similar instruments), being collectively referred to herein as the “Subject
Shares”); and

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
the Company has required that the Stockholders enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein and in the Merger
Agreement, the parties hereto, intending to be legally bound hereby, agree as
follows:

SECTION 1. Representations and Warranties of the Stockholders. Each Stockholder
hereby severally represents and warrants to Parent as follows:

(a) Authority; Execution and Delivery; Enforceability.

(i) If such Stockholder is other than a natural person, such Stockholder (x) is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization and (y) has all requisite corporate or other power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement by such Stockholder and the consummation by such Stockholder of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or other action on the part of such Stockholder and no other
corporate or other proceedings on the part of such Stockholder are necessary to
authorize this Agreement or to consummate the transactions contemplated by this
Agreement. The execution and delivery of this Agreement and the consummation of
the transactions contemplated by this Agreement and compliance with the
provisions of this Agreement do not and will not conflict with, or result in any
violation or breach of, any certificate of incorporation or by-laws, partnership
agreement or limited liability company agreement (or similar organizational
documents) of such Stockholder.



--------------------------------------------------------------------------------

(ii) If such Stockholder is a natural person, such Stockholder has all power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement.

(iii) This Agreement has been duly executed and delivered by such Stockholder
and constitutes a valid and binding obligation of such Stockholder, enforceable
against such Stockholder in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles. The execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement and compliance
with the provisions of this Agreement do not and will not conflict with, or
result in any violation or breach of, or default (with or without notice or
lapse of time, or both) under, or give rise to a right of, or result in,
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or result in the creation of any Lien in or upon any of
the properties or assets of such Stockholder under, or give rise to any
increased, additional, accelerated or guaranteed rights or entitlements under,
any provision of (i) any Contract to which such Stockholder is a party or any of
the Subject Shares are subject or (ii) subject to the governmental filings and
other matters referred to in the following sentence, any Legal Requirement
applicable to such Stockholder or the Subject Shares, other than, in the case of
the foregoing clauses (i) and (ii), any such conflicts, violations, breaches,
defaults, rights, losses, Liens or entitlements, that, individually or in the
aggregate, would not reasonably be expected to impair the ability of such
Stockholder to perform its obligations under this Agreement or prevent or
materially impede or delay the consummation of any of the transactions
contemplated by this Agreement or the Merger Agreement. No consent of, or
registration, declaration or filing with, any Governmental Entity is required by
or with respect to such Stockholder in connection with the execution and
delivery of this Agreement by such Stockholder or the consummation by such
Stockholder of the transactions contemplated by this Agreement or the compliance
by such Stockholder with the provisions of this Agreement, except for
(1) filings with the SEC of such reports under the Exchange Act as may be
required in connection with this Agreement and (2) such other items and consents
the failure of which to be obtained or made, individually or in the aggregate,
would not reasonably be expected to impair the ability of such Stockholder to
perform its obligations under this Agreement or prevent or materially impede or
delay the consummation of any of the transactions contemplated by this Agreement
or the Merger Agreement.

(b) The Subject Shares. Such Stockholder is the record and beneficial owner of
and has good and valid title to, the Original Shares. As of the date of this
Agreement, the Stockholder does not own of record any shares of capital stock of
Parent other than the Original Shares, nor does such Stockholder beneficially
own any shares of capital stock of Parent other than the Subject Shares. Such
Stockholder has the sole right to vote the Original Shares and sell, transfer,
pledge, assign or otherwise dispose of (including by gift) (collectively,
“Transfer”) the Subject Shares, and none of the Subject Shares is subject to any
voting trust or other agreement, arrangement or restriction with respect to the
voting or the Transfer of the Subject Shares, except as set forth in Sections 3
and 4 of this Agreement or as otherwise permitted by this Agreement.

 

2



--------------------------------------------------------------------------------

SECTION 2. Representations and Warranties of the Company. The Company hereby
represents and warrants to each Stockholder as follows: the Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation. The Company has all requisite corporate
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement and the Merger Agreement
(collectively, the “Transactions”). The execution and delivery of this Agreement
by the Company and the consummation of the Transactions have been duly
authorized by all necessary corporate action on the part of the Company and no
other corporate proceedings on the part of the Company are necessary to
authorize this Agreement or to consummate the Transactions. This Agreement has
been duly executed and delivered by the Company and constitutes a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles. The execution
and delivery of this Agreement and the consummation of the Transactions do not
and will not conflict with, or result in any violation or breach of, or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of, or result in, termination, cancellation or acceleration of any
obligation or to loss of a material benefit under, or result in the creation of
any Lien upon any of the properties or assets of the Company under, or give rise
to any increased, additional, accelerated or guaranteed rights or entitlements
under, any provision of (i) the articles of incorporation or by-laws of the
Company, (ii) any Contract applicable to the Company or its properties or assets
or subject to the governmental filings and other matters referred to in the
following sentence, any Legal Requirement applicable to the Company or its
properties or assets, other than, in the case of clauses (ii) and (iii), any
such conflicts, violations, breaches, defaults, rights, losses, Liens or
entitlements that, individually or in the aggregate, would not have a Company
Material Adverse Effect or impair the ability of the Company to consummate the
Transactions or prevent or materially impede or delay the consummation of the
Transactions. No consent of, or registration, declaration or filing with, any
Governmental Entity is required by or with respect to the Company in connection
with the execution and delivery of this Agreement by the Company or the
consummation by the Company of the Transactions, except for (1) any antitrust
filings in conjunction with the Merger, (2) filings with the SEC of such
documents under the Securities Act and the Exchange Act as may be required in
connection with this Agreement, the Merger Agreement and the Merger, (3) the
filing of the Articles of Merger with the Secretary of State of the State of
Washington and appropriate documents with the relevant authorities of the other
jurisdictions in which the Company is qualified to do business, (4) filings with
the NYSE and (5) such other items and consents, the failure of which to be
obtained or made, individually or in the aggregate, would not have a Company
Material Adverse Effect or impair the ability of the Company to consummate the
Transactions or prevent or materially impede or delay the consummation of the
Transactions.

SECTION 3. Covenants of the Stockholders. Each Stockholder severally covenants
and agrees as follows:

(a) At any meeting of the stockholders of Parent (whether annual or special, and
whether or not an adjourned or postponed meeting), or in any other circumstances
upon which a vote, consent, adoption or other approval (including by written
consent solicitation) is sought, such Stockholder shall vote (or cause to be
voted) all of the Original Shares of such

 

3



--------------------------------------------------------------------------------

Stockholder and any other Subject Shares then owned of record and beneficially
by such Stockholder: (1) in favor of the adoption of the Merger Agreement and
the approval of the terms thereof and of the Merger and each of the other
Transactions, including the share issuance, and (2) against any action or
agreement that would (A) result in a breach of any covenant, representation or
warranty or any other obligation or agreement under the Merger Agreement or of
the Stockholders under this Agreement or (B) impede, interfere with, delay,
discourage, postpone, or adversely affect the Merger or the transactions
contemplated thereby or hereby.

(b) Such Stockholder hereby covenants and agrees that such Stockholder will not,
and will agree not to, directly or indirectly, Transfer any of the Original
Shares or Subject Shares, or grant any proxy, power-of-attorney or other
authorization or interest in or with respect to such Original Shares or Subject
Shares, or deposit such Original Shares or Subject Shares into a voting trust or
enter into a voting agreement or arrangement with respect to such Original
Shares or Subject Shares unless and until they shall have taken all actions
(including the endorsement of a legend on the certificates evidencing such
Original Shares or Subject Shares) necessary to ensure that such Original Shares
or Subject Shares shall at all times be subject to the rights, powers and
privileges granted or conferred, and subject to all restrictions, covenants and
limitations imposed, by this Agreement and shall have caused any transferee of
any of the Original Shares or the Subject Shares to execute and deliver to the
other party hereto, an Agreement and irrevocable proxy consistent with the terms
contained herein; provided however, that nothing contained herein shall prevent
such Stockholder from Transferring Original Shares or Subject Shares which
represent in the aggregate 1% or less of the outstanding shares of Parent Common
Stock for estate tax planning purposes or to any charitable organization.

SECTION 4. Grant of Irrevocable Proxy; Appointment of Proxy.

(a) Subject to Section 8, each Stockholder hereby severally irrevocably grants
to, and appoints, David K. Grant or Jane A. Orenstein, in their respective
capacities as designees of the Company or other designees of the Company so
designated, and each of them individually, or any of them, such Stockholder’s
proxy and attorney-in-fact (with full power of substitution), for and in the
name, place and stead of such Stockholder, to vote all of such Stockholder’s
Subject Shares (owned of record) in accordance with Section 3(a)(1) and
Section 3(a)(2)(A) of this Agreement.

(b) Each Stockholder represents that any proxies heretofore given in respect of
such Stockholder’s Subject Shares are not irrevocable and that all such proxies
are hereby revoked.

(c) Each Stockholder understands and acknowledges that the Company is entering
into the Merger Agreement in reliance upon such Stockholder’s execution and
delivery of this Agreement. Such Stockholder hereby affirms that the irrevocable
proxy set forth in this Section 4 is given in connection with the execution of
the Merger Agreement and that such irrevocable proxy is given to secure the
performance of the duties of such Stockholder under this Agreement. Such
Stockholder hereby further affirms that the irrevocable proxy is coupled with an
interest and may under no circumstances be revoked. Such Stockholder hereby
ratifies and confirms all that such irrevocable proxy may lawfully do or cause
to be done by virtue hereof.

 

4



--------------------------------------------------------------------------------

The irrevocable proxy is executed and intended to be irrevocable in accordance
with the provisions of Section 705(e) of the California Corporations Code.

SECTION 5. Further Assurances. Each Stockholder shall from time to time execute
and deliver, or cause to be executed and delivered, such additional or further
consents, documents and other instruments as requested by the Company that are
necessary to carry out the purpose and intent of this Agreement.

SECTION 6. Certain Events. Each Stockholder severally agrees that this Agreement
and the obligations hereunder shall attach to the Subject Shares and shall be
binding upon any person or entity to which legal or beneficial ownership of any
Subject Shares shall pass, whether by operation of law or otherwise, including
such Stockholder’s administrators or successors, and such Stockholder further
agrees to take all actions necessary to effectuate the foregoing. In the event
of any stock split, stock dividend, reclassification, merger, reorganization,
recapitalization or other change in the capital structure of Parent affecting
the capital stock of Parent, the number of Original Shares shall be adjusted
appropriately. In addition, in the event of any other acquisition (of record or
beneficially) of additional shares of Parent Common Stock, other capital stock
of Parent or other voting securities of Parent by such Stockholder (including
through the exercise of any warrants, stock options or similar instruments), the
number of Subject Shares listed on Schedule A hereto beside the name of such
Stockholder shall be adjusted appropriately. This Agreement and the
representations, warranties, covenants, agreements and obligations hereunder
shall attach to any additional shares of Parent Common Stock, other capital
stock of Parent or other voting securities of Parent issued to or acquired (of
record or beneficially) by any Stockholder directly or indirectly (including
through the exercise of any warrants, stock options or similar instruments).

SECTION 7. Assignment. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise, by any of the parties hereto without the prior
written consent of the other parties hereto. Any purported assignment in
violation of this Section 7 shall be void. Subject to the preceding sentences of
this Section 7, this Agreement shall be binding upon, inure to the benefit of
and be enforceable by, the parties hereto and their respective successors and
assigns.

SECTION 8. Termination. Except as set forth below, this Agreement (including the
irrevocable proxy granted pursuant to Section 4(a)) shall terminate upon the
earliest of (i) the Effective Time and (ii) the date of termination of the
Merger Agreement. In the event of the termination of this Agreement pursuant to
this Section 8, except as set forth herein, this Agreement shall forthwith
become null and void, there shall be no liability on the part of any of the
parties, and all rights and obligations of each party hereto shall cease except
that this Section 8 and Sections 9 and 11 shall survive such termination and;
provided, that no such termination of this Agreement shall relieve any party
hereto from any liability for any breach of any provision of this Agreement
prior to termination.

SECTION 9. General Provisions.

(a) Amendments. This Agreement may not be amended except by an instrument in
writing signed by the parties hereto.

 

5



--------------------------------------------------------------------------------

(b) Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed to have been duly given or
made (i) as of the date delivered or sent by facsimile if delivered personally
or by facsimile, and (ii) on the third Business Day after deposit in the U.S.
mail, if mailed by registered or certified mail (postage prepaid, return receipt
requested), in each case to the parties at the following addresses (or at such
other address for a party as shall be specified by like notice, except that
notices of changes of address shall be effective upon receipt):

 

                                if to the Company:

                                                           Shurgard Storage
Centers, Inc.                                                            1155
Valley Street, Suite 400                                          
                 Seattle, Washington 98109  
                                                         Attention: Jane A.
Orenstein, Esq.                                          
                 Facsimile: (206) 652-3710

                                With a copy to:

                                                           Willkie Farr &
Gallagher LLP                                                            787
Seventh Avenue                                                            New
York, New York 10019                                          
                 Attention: Richard L. Posen, Esq.  
                                                         Facsimile: (212)
728-9255

if to any Stockholder, at the addresses set forth on Schedule A hereto (or at
such other address as shall be specified by like notice);

 

                                With a copy to:

                                                           Public Storage, Inc.
                                                           701 Western Avenue  
                                                         Glendale, CA 91201  
                                                         Attention: Chief Legal
Officer                                                            Facsimile:
(818) 548-9288                                 and with a copy to:  
                                                         Wachtell, Lipton, Rosen
& Katz                                                            51 West 52nd
Street                                                            New York, NY
10019                                                            Attention: Adam
O. Emmerich, Esq.                                          
                                   David E. Shapiro, Esq.  
                                                         Facsimile: (212)
403-2000

(c) Interpretation; Headings. When a reference is made in this Agreement to a
Section or a Schedule, such reference shall be to a Section of, or a Schedule
to, this Agreement unless otherwise indicated. The headings contained in this
Agreement are for reference purposes

 

6



--------------------------------------------------------------------------------

only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The term “or” is not
exclusive. The word “extent” in the phrase “to the extent” shall mean the degree
to which a subject or other thing extends, and such phrase shall not mean simply
“if”. The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms. References to a person are also to
its permitted successors and assigns.

(d) Effectiveness; Entire Agreement. This Agreement shall not be effective
until, and shall become effective and binding upon the parties hereto upon, the
execution and delivery hereof by the Company and each of the Stockholders. This
Agreement shall constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and shall supersede all prior agreements
and understandings, both written and oral, among such parties or any of them
with respect to the subject matter hereof (other than the Merger Agreement). The
effectiveness of this Agreement shall be conditioned upon the execution and
delivery of the Merger Agreement by each of the parties thereto.

(e) Expenses. Whether or not the Transactions contemplated by this Agreement are
consummated, and except as otherwise expressly set forth herein, all legal and
other costs and expenses incurred in connection with the Transactions
contemplated by this Agreement shall be paid by the party incurring such
expenses.

(f) No Third-Party Beneficiaries. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto (and the persons specified as proxies
in Section 4) and their respective successors and assigns. Nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

(g) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, regardless of the laws that
might otherwise govern under applicable principles of conflict or choice of law.

(h) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the maximum extent possible.

(i) Agreement Made Only in Capacity as Stockholder. No person executing this
Agreement who is or becomes during the term hereof a director, officer or
employee of Parent makes any agreement or understanding herein in his or her
capacity as such a director,

 

7



--------------------------------------------------------------------------------

officer or employee of Parent. Each Stockholder signs solely in his, her or its
capacity as the record holder and beneficial owner of, or the trustee of a trust
whose beneficiaries are the beneficial owners of, the Subject Shares and nothing
herein shall require any action to be taken, or limit or affect any actions
taken, by a Stockholder in his or her capacity as an officer, director or
employee of Parent.

(j) Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which shall constitute one
and the same agreement.

SECTION 10. Enforcement; Jurisdiction. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the United States
located in the State of New York or in any New York state court, this being in
addition to any other remedy to which they are entitled at law or in equity. In
addition, each of the parties hereto (a) consents to submit itself to the
personal jurisdiction of any court of the United States located in the State of
New York or of any New York state court in the event of any action, suit or
proceeding to enforce this Agreement, (b) agrees that it will not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from any such court, (c) agrees that it will not bring any action relating to
this Agreement or the transactions contemplated by this Agreement in any court
other than a court of the United States located in the State of New York or a
New York state court and (d) waives any right to trial by jury with respect to
any claim or proceeding related to or arising out of this Agreement or any
transaction contemplated by this Agreement.

[Remainder of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Stockholders have duly executed this
Agreement, all as of the date first written above.

 

SHURGARD STORAGE CENTERS, INC.

by:  

/s/ David K. Grant

  Name:   David K. Grant   Title:   President and Chief Executive Officer
STOCKHOLDERS: B. W. HUGHES LIVING TRUST by:  

/s/ B. Wayne Hughes

  Name:   B. Wayne Hughes   Title:   Trustee B. WAYNE HUGHES 5-04 ANNUITY TRUST
by:  

/s/ B. Wayne Hughes

  Name:   B. Wayne Hughes   Title:   Trustee B. WAYNE HUGHES 6-04 ANNUITY TRUST
by:  

/s/ B. Wayne Hughes

  Name:   B. Wayne Hughes   Title:   Trustee B. WAYNE HUGHES 9-05 ANNUITY TRUST
by:  

/s/ B. Wayne Hughes

  Name:   B. Wayne Hughes   Title:   Trustee AMERICAN COMMERCIAL EQUITIES TWO
LLC by:  

/s/ B. Wayne Hughes

  Name:   B. Wayne Hughes   Title:   Member and Manager by:  

/s/ B. Wayne Hughes, Jr.

  Name:   B. Wayne Hughes, Jr. by:  

/s/ Tamara Hughes Gustavson

  Name:   Tamara Hughes Gustavson



--------------------------------------------------------------------------------

Schedule A

 

Name and Address of

Stockholder

  

Number of Shares of
Parent Common Stock Owned of Record and
Beneficially*

B. W. Hughes Living Trust c/o Public Storage, Inc.

701 Western Avenue

Glendale, CA 91201

   14,862,452

B. Wayne Hughes 5-04 Annuity Trust c/o Public Storage, Inc.

701 Western Avenue

Glendale, CA 91201

   2,050,000

B. Wayne Hughes 6-04 Annuity Trust c/o Public Storage, Inc.

701 Western Avenue

Glendale, CA 91201

   1,624,000

B. Wayne Hughes 9-05 Annuity Trust c/o Public Storage, Inc.

701 Western Avenue

Glendale, CA 91201

   1,000,000

American Commercial Equities Two LLC c/o Public Storage, Inc.

701 Western Avenue

Glendale, CA 91201

   310,000

B. Wayne Hughes, Jr. c/o Public Storage, Inc.

701 Western Avenue

Glendale, CA 91201

   4,329,953 1 2

Tamara Hughes Gustavson c/o Public Storage, Inc.

701 Western Avenue

Glendale, CA 91201

   21,188,140 1 3

--------------------------------------------------------------------------------

1 Includes 11,348 shares owned jointly by B. Wayne Hughes, Jr. and Tamara Hughes
Gustavson.

 

2 Includes 11,896 shares owned by B. Wayne Hughes, Jr. as custodian for his
children.

 

3 Includes 2,500 shares owed by Tamara Hughes Gustavson as custodian for her
children.

 

* Except as noted does not include shares owned by spouses and children or
shares held in 401(K) plans or IRAs.

 

A-1